PER CURIAM:
In this attorney grievance proceeding, respondent admits that he has committed ethical violations and consents to a public reprimand. We accept respondent’s admission and publicly reprimand him.
The ethical violations committed by respondent arose out of his representation of two clients in the purchase of a lot and mobile home. Although the closing took place on or about May 13, 1993, respondent admits that he did not file the clients’ application for a certificate of title to the mobile home until on or about January 17, 1995. He further admits that, without authorization, he signed the clients’ names on the application form and notarized the same.
Respondent has violated Rule 1.3 of the Rules of Professional Conduct contained in Rule 407, SCACR, by failing to act with reasonable diligence and promptness in representing these clients. Additionally, by illegally forging and notarizing the signature of his clients, respondent has also violated Rule 8.4(b) and (d) of the Rules of Professional Conduct contained in Rule 407, SCACR, by engaging in conduct which reflects adversely on his honesty, trustworthiness, and fitness as a lawyer and by engaging in conduct which involves fraud, deceit, or misrepresentation. See S.C.Code Ann. § 26-1-95 (1991) (false certification by notary).
Under the circumstances of this case, we have decided to accept respondent’s conditional admission for a public reprimand. Accordingly, respondent is hereby publicly reprimanded for his conduct in this matter.
PUBLIC REPRIMAND.